Clark, J.:
When there is a conflict between the written part of the policy and the printed part, as for instance if the “ tailor’s patterns ” had been named as insured, and the printed general exception had excluded any liability, as it does for “ patterns,” then the written part of the policy would govern. 1 May Insurance, Sec. 117, and numerous cases cited; Wood Fire Insurance, p. 153, note 3. Or if it were doubtful whether the “ patterns ” were embraced in the general exception, the doubt must be resolved in favor of the assured. 1 May, supra, Sec. 175, and cases cited. But, here, the propert) insured is described as the plaintiff’s “stock of cloth, cassimeres, clothing, trimmings and all other articles usual in a merchant tailor’s establishment.” “ Patterns ” are not named as being insured. They could only come with the words “ all other articles,” and when that construction is asked to be placed upon the contract, we find in another part of the contract an express stipulation that “patterns” are not to be construed as covered by that policy. It is not the case of a conflict between the'words of the written and printed parts of the policy, nor is it the case of a doubtful exception, but upon the face of the policy “ patterns ” are not specially included by name, and they ?ire specially agreed to be excluded.
No Error.